 


113 HR 3413 IH: True Understanding of the Economy and Safety Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS1st Session 
H. R. 3413 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Hanna (for himself, Mr. Rice of South Carolina, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To require a study and report by the Comptroller General regarding the restart provision of the Hours of Service Rules for Commercial Truck Drivers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the True Understanding of the Economy and Safety Act or the TRUE Safety Act. 
2.FindingsCongress finds that— 
(1)the trucking industry is the backbone of the Nation’s economy, with nearly 7 million Americans working in trucking-related jobs, including more than 3 million commercial truck drivers; 
(2)80 percent of all communities in the United States depend solely on trucks to deliver and supply their essential everyday commodities; 
(3)Federal regulations governing the hours of service for commercial truck drivers must be based on full and fair scientific research, analysis, and operational testing; 
(4)the restart rule that became effective on July 1, 2013, was based mainly on a one-month sleep study conducted in a laboratory setting; 
(5)the new restart rule will cost the trucking industry up to $376,000,000 annually, reducing productivity, impacting driver pay, and increasing the cost to deliver goods; and 
(6)the restart rule should not have become effective prior to completion of the thorough operational study required by section 32301 of the Moving Ahead for Progress in the 21st Century Act or MAP–21 (Public Law 112–141; 126 Stat. 786). 
3.GAO assessments 
(a)Assessment of methodology for MAP–21 restart study 
(1)In generalAfter completion of the field study and submission of the report regarding such study by the Administrator of the Federal Motor Carrier Safety Administration, required by section 32301 of MAP–21, the Comptroller General shall conduct an assessment of the methodology followed by the Secretary of Transportation in carrying out the efficacy of the restart rule published on December 27, 2011. 
(2)PurposeThe purpose of the assessment shall be to assess the extent to which the methodology meets the requirement of MAP–21 that— 
(A)the data collected is representative of the drivers subject to the restart rule; 
(B)the methodology is statistically valid; and 
(C)the study followed the plan for the Scheduling and Fatigue Recovery Project developed by the Federal Motor Carrier Safety Administration. 
(b)Assessment of regulatory impact analysis 
(1)In generalThe Comptroller General shall conduct an assessment of the Regulatory Impact Analysis that accompanied the final rule published by the Department of Transportation in the Federal Register on December 27, 2011, entitled Hours of Service of Drivers (76 Fed. Reg. 81134). 
(2)PurposeThe purpose of the GAO assessment shall be— 
(A)to conduct an analysis of the methodology and data used by the Federal Motor Carrier Safety Administration in its Regulatory Impact Analysis; 
(B)to evaluate the validity and representativeness of the driver data used to evaluate the operational and economic impacts of the new 34-hour restart rule applicable to operators of commercial motor vehicles; 
(C)to conduct an analysis of the data and methodology used to develop the proposed safety and health benefits of the new 34-hour restart rule applicable to operators of commercial motor vehicles; 
(D)to review the safety, health, cost, and operational implications of the restart rule, and the potential impact of a greater number of commercial motor vehicles on major roads during morning commutes as a result of the restart rule; and 
(E)review the research used in developing and justifying the new restart rule, particularly as it relates to the use of a laboratory test to justify the rule rather than an operational test in the field. 
(c)ReportsNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit a final report to the appropriate committees of Congress on the assessments required under subsections (a) and (b), including any recommendations. 
4.Delay in application of rule 
(a)Delay in application of ruleEffective as of the date of enactment of this Act, the restart rule published by the Department of Transportation in the Federal Register on December 27, 2011, shall have no force or effect until 6 months after the study report required by this Act has been submitted to Congress. 
(b)Application of previous rule provisionFor the period specified under subsection (a), the 34-hour restart rule issued on April 28, 2003 (68 Fed. Reg. 22456), shall be in effect. 
(c)December 2011 ruleThe Secretary shall not apply the rule described in subsection (a) if the conclusions of the operational study completed pursuant to MAP–21 do not support or concur with the conclusions of the laboratory study on which the rule was based. 
 
